USCA4 Appeal: 21-6648      Doc: 5         Filed: 01/27/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-6648


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        GREGORY ALLEN BARLOW,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Statesville. Kenneth D. Bell, District Judge. (5:14-cr-00047-KDB-DCK-3)


        Submitted: January 19, 2022                                       Decided: January 27, 2022


        Before WILKINSON and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Gregory Allen Barlow, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6648      Doc: 5        Filed: 01/27/2022     Pg: 2 of 2




        PER CURIAM:

              Gregory Allen Barlow appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no abuse

        of discretion in the district court’s determination that Barlow failed to demonstrate an

        extraordinary and compelling basis for relief. See United States v. High, 997 F.3d 181, 185

        (4th Cir. 2021). Accordingly, we affirm the district court’s order. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2